Title: To John Adams from William Bentley, 22 July 1819
From: Bentley, William
To: Adams, John


				
					Sir
					Salem. 22 July 1819
				
				I have received your kind letter, informing me of the doubts respecting the Mecklenburg. Resolutions. I am persuaded you hold me innocent. I saw the document as represented. I made no use of it, because I know nothing of its authority. At the bottom it was announced to be of known as well as high authority. I have requested my Printer to write to  NC on the subject & whatever we hear we will faithfully report to you.With the highest respect & confidence / your devoted Servant,
				
					William Bentley
				
				
			